Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 42-49 are pending as of the response and amendments filed on 10/13/22. Claims 1-41 have been canceled.
The amendment to the specification to remove an embedded hyperlink is acknowledged and accepted. 
The 102(a)(1) rejection of claim 42 over Montazerolghaem is withdrawn in view of the amendments.
The 103 rejection of claims 42-43 and 45-49 over Lin, WO 2009092094, in view of Yun et. al., US 20120202256 is withdrawn in view of the amended claims, as well as in consideration of the significantly improved effect of SVA on inducing BMP-2 mRNA expression compared to simvastatin, as shown in the 1.132 declaration filed on 10/13/22. 
The 103 rejection of claims 43-44 and 46-49 as being unpatentable over Montazerolghaem in view of Lin, WO 2009092094 is withdrawn in view of the amendments.
In consideration of the amended claims, a new 103 rejection is made, discussed below.
Claims 42-49 were examined. Claims 42-44 are rejected. Claims 45-49 are objected to. 

Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 42-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simões et. al., Macromolecular Bioscience, vol. 13, p. 723-734, publ. 2013, in view of Drapeau et. al., US 20100111829, publ. 5/6/2010.
The claims are drawn to a controlled release composition adapted for administration to a joint space, the composition comprising at least one oxidative metabolite of simvastatin (SV) selected from 3’-hydroxy simvastatin (hSV), 6’-exomethylene simvastatin (eSV), 3’,5’-dihydrodiol simvastatin (dSV), simvastatin-beta hydroxy acid (SVA), and combinations thereof; and a hydrogel.
Simões teaches that while bone morphogenetic proteins (BMPs) are used clinically for treating osteodegenerative diseases, bone fractures, and spinal fusions, these proteins are financially expensive and locally metabolized rapidly, therefore, more affordable and stable osteogenic or osteoinductive synthetic molecules that can mimic the effects of BMPs are desired (pp. 723-724, 1st para of Intro). Simões teaches statins, including simvastatin, induce expression of BMP-2 and may be clinically useful as osteoinductive agents, however, local delivery of these agents to the bone defect is desired as they are of low oral bioavailability (p. 724, left col., lower para-right col., top para). Simões further teaches poloxamine (Tetronic) polymers have been found to have an osteoinductive effect and can undergo a sol-to-gel transition at 37 ˚C, and are easily administered through a syringe (p. 724, right col., lower para-p. 725, left col., top para). Simões teaches syringeable gels were prepared using the poloxamine Tetronic 908 (T908), alpha-cyclodextrin (αCD), and simvastatin, for potential use as an osteoinductive formulation (p. 725, left col., para before section 2). Simões teaches the syringeable gel, at a pH of 7.4, to predominantly stabilize simvastatin in the hydroxy acid form, and that the hydroxy acid form of SV, also known in the art as simvastatin beta-hydroxy acid (SVA), has greater solubility than SV and possesses osteogenic activity (p. 724, Fig. 1a-1b; p. 729, right col., beginning with para under section 3.3-p. 730, left col., top para). Simões further teaches in compositions comprising T908 at 10% or more, the hydroxy acid molar ratio of SV to the lactone form was still considerably greater (p. 729, right col., beginning with para under section 3.3-p. 730, left col., top para; p. 731, Table 2). Simões teaches the gels to solubilize SV and provide controlled release of simvastatin in the hydroxy acid form (p. 733, Conclusion para). Simões teaches the compositions, prior to gelation, to comprise αCD/T908 aqueous dispersions (p. 726, Table 1); thus, the compositions of Simões are aqueous gels, e.g., hydrogels. From the description of the compositions given by Simões, it would have been reasonably expected that SVA would have been dispersed within the hydrogels. 
Simões doesn’t explicitly teach the compositions to be adapted for injection to a joint space.
Drapeau teaches flowable compositions that serve as drug depots for delivery of a therapeutic agent to a target tissue site, including a synovial joint, wherein the drug depot is injectable but hardens sufficiently after injection to provide controlled release (title & abstract; para [0008], [0012-0013]). Compositions that transition from solution to gel are encompassed (para [0047]). Osteoinductive agents are exemplified as therapeutics (para [0041]; p. 16, claim 5), and Drapeau further exemplifies administration directly into a synovial joint (para [0017-0018]). 
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claims to have adapted the hydrogel, controlled release compositions of Simões for administration or injection into a joint space, in view of Drapeau. Simões teaches aqueous gel formulations comprising polymers αCD and T908 for stabilizing SV in the SVA form, which is more soluble, and further teaches the composition has an osteoinductive effect. Drapeau also teaches sol-to-gel formulations comprising a therapeutic agent, of which osteoinductive agents are exemplified, for controlled delivery of the agents, wherein the formulations are exemplified as being suitable for direct injection to a synovial joint. As the composition taught by Simões also has an osteoinductive effect, it would have been prima facie obvious to have adapted the hydrogels of Simões for administration directly to a joint space, since osteoinductive agents are exemplified by Drapeau for direct delivery to a joint, and have had a reasonable expectation of success. 

Claim Objection
Claims 45-49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Claims 42-44 are rejected. Claims 45-49 are objected to. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627